Citation Nr: 0332421	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to chemical 
exposure.

2.  Entitlement to service connection for a right knee 
disorder.

3. Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to July 1976 
and from April 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, (RO) which denied the veteran's claims 
of entitlement to service connection for COPD and a right 
knee disorder and his request to reopen a previously denied 
claim for service connection of a left knee disorder.

The Board observes that the veteran's claim of entitlement to 
service connection for a left knee disorder was previously 
considered and denied by the RO in an unappealed May 1983 
rating decision.  See 38 U.S.C.A. § 7105(c) (if a notice of 
disagreement is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final).  
Nonetheless, regardless of the previous disposition of the 
veteran's claim for service connection of a left knee 
disorder, the Board is precluded from considering the 
substantive merits of this claim without first finding that 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, 
the Board finds that this issue is more appropriately 
characterized as whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a left knee disorder.  This is significant, 
because in cases where there is a prior final decision, the 
Board is required to determine whether new and material 
evidence has been presented before reopening the claim and 
adjudicating the claim of entitlement to service connection 
on the merits.  Id.

Nonetheless, the Board, without reopening the aforementioned 
claim to reopen on the basis of new and material evidence, 
will request additional development of the underlying claim 
as part of the REMAND below.  In this regard, the Board notes 
that it would be unfair to adjudicate the veteran's claims to 
reopen without completing the development, which will be 
detailed in the REMAND portion of this decision.


REMAND

The veteran claims entitlement to service connection for 
COPD, to include as secondary to chemical exposure, and 
entitlement to service connection for a right knee disorder.  
In addition, the veteran essentially requests that the Board 
reopen his claim of entitlement to service connection for a 
left knee disorder, on the basis that he has submitted new 
and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.

The Board notes that, prior to the filing of the veteran's 
claim, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claims. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
acknowledges that the veteran was provided with the 
regulatory provisions of the VCAA in the September 2002 
statement of the case and that a May 2001 letter to the 
veteran, from the RO, explained the elements of a claim of 
entitlement to service connection and of a claim to reopen a 
previously denied claim.  However, the Board notes that the 
May 2001 letter was entirely negative for evidence of an 
explanation of the provisions of the VCAA as pertained to his 
claims   and that the rating decision and statement of the 
case did not indicate that the RO considered of the 
provisions of the VCAA.  Likewise, the Board notes that 
notification of the regulations of the VCAA, as in the 
September 2002 statement of the case, without a discussion of 
the necessary evidence to be obtained with regard to the 
specific issues before the Board, is insufficient for 
purposes of compliance with the VCAA.  Recent decisions by 
the U.S. Court of Appeals for Veterans Claims (Court) have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claims of entitlement to service 
connection for COPD and a right knee disorder and his claim 
to reopen a previously denied claim on the basis of new and 
material evidence.  Nonetheless, notice of the veteran's 
rights and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claims of entitlement to service connection for COPD 
and a right knee disorder and his claim to reopen a 
previously denied claim, was not provided by the RO.  As 
such, the veteran's claims were certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities and VA's responsibilities under 
the VCAA with regard to his claims of entitlement to service 
connection and to reopen on the basis of new and material 
evidence.   However, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claims and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Therefore, notwithstanding the efforts undertaken to prepare 
these claims for appellate review, the Board finds that a 
remand is in order.  The Board will remand the claims to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA.  

Moreover, VA medical records dated at various intervals from 
October 1999 through June 2001 are of record.  However, it is 
unclear from the evidence of record whether there are 
additional VA medical records available and there is no 
evidence that the RO attempted to obtain any additional 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claims of entitlement to service connection, 
any additional medical records related to the veteran's 
treatment for his COPD and right knee disorder, from June 
2001 to the present, should be associated with the veteran's 
claims file.

Similarly, the Board observes that the veteran, in October 
2002, submitted partial copies of documents related to his 
receipt of Social Security Administration disability 
benefits.  However, the underlying medical records are not of 
record.  These records are relevant to the veteran's claim, 
and should be associated with his claims file.

The Board observes that the veteran was recently afforded a 
VA examination for respiratory diseases in December 2001 in 
connection with his claim of entitlement to service 
connection for COPD, to include as secondary to chemical 
exposure, and that a report of that examination is associated 
with the veteran's claims file.  However, it remains unclear 
from the medical evidence of record whether the veteran's 
current COPD is related to the veteran's service.  With 
regard to the veteran's VA examination for respiratory 
diseases, the Board finds that the examination report is 
inconclusive as to the etiology of the veteran's COPD.  In 
this regard, the Board notes that the veteran was treated 
during service for several respiratory ailments.  Likewise, 
the veteran's October 1982 Report of Medical History 
indicates that the veteran reported experiencing chest pain, 
shortness, of breath, and a chronic cough, which was then 
elaborated on by a medical provider, who indicated that the 
veteran's complaints were related to the veteran's heavy 
smoking.  The contemporaneous Report of Medical Examination 
indicated that clinical evaluations of the veteran's sinuses, 
throat, lungs, and chest were normal and that a chest x-ray 
was negative.  Furthermore, the Board points out that the 
veteran's VA medical records indicate that the veteran smoked 
1 pack per day from 1997 to 2000 and 3-1/2 packs per day for 
the previous 13 years, but that the veteran did not report 
his history of smoking to the December 2001 VA examiner.  
Likewise, the examination report indicates that the VA 
examiner did not review the veteran's claims file, which 
required the examiner to rely solely on the history as 
reported by the veteran in forming a medical opinion and did 
not provide the examiner an opportunity to review any 
objective medical evidence.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  Moreover, the VA examiner 
recommended a follow-up pulmonary examination to rule out a 
lung disorder secondary to exposure to chemicals while in 
service, but no such examination was performed.  Thus, the 
Board finds that it would be helpful in this case to afford 
the veteran additional VA respiratory and pulmonary 
examinations.  

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, severity, and etiology of the veteran's right 
knee disorder.  In this regard, the Board notes that the 
veteran was treated in May 1978 for left foot and right knee 
pain.  The diagnosis was "bruise" and x-rays were negative.  
At his October 1982 separation examination, clinical 
evaluation of his lower extremities was normal and he did not 
report any right knee problems.  Private medical records from 
F. J. Swaim, M.D. indicate that the veteran injured his right 
knee in March 1986 and that the veteran's arthrograms in 
November 1985 and August 1987 were negative.   Private 
medical records from J. R. McCarroll, M.D. state that the 
veteran injured his knees again in November 2000.  Diagnoses 
included degenerative joint disease of the patellofemoral 
joint, chondral injury to the patella, and a medial meniscus 
tear.  Nonetheless, Dr. McCarroll opined that the veteran's 
degenerative changes in his knees were likely long-term 
processes, which were "probably related" to some of the 
injuries that the veteran had while in the military, as well 
as other activities.  As such, the veteran should be afforded 
an orthopedic VA examination in order to clarify the 
diagnosis and etiology of his right knee disorder.

Accordingly, the Board finds that the veteran should be 
afforded respiratory and pulmonary VA examinations in order 
to determine the nature, severity, and etiology of the 
veteran's current COPD and an orthopedic examination in order 
to determine the nature, severity, and etiology of his right 
knee disorder, including whether these disorders are causally 
or etiologically related to his service.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claims of entitlement to service 
connection for COPD and a right knee 
disorder and to reopen a previously 
denied claim of service connection for a 
left knee disorder.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
COPD and right knee disorder.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to the 
veteran's complete medical records from 
the Roudebush VA Medical Center, from 
June 2001 to the present.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded VA 
respiratory and pulmonary examinations 
to determine the nature, severity, and 
etiology of any chronic obstructive 
pulmonary disease that the veteran may 
have.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records and VA 
medical records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's 
occupational and recreational history 
prior to and following his service.  His 
history of tobacco use should also be 
obtained.  The examiner is also 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether 
service medical records or other medical 
evidence shows the inception of COPD or 
other underlying chronic respiratory 
disorder in service, or whether the 
veteran's COPD resulted from the 
veteran's tobacco use or from any 
chemicals that the veteran claims he was 
exposed to in service, taking into 
consideration the effect of the 
veteran's tobacco use.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each 
diagnosed disorder.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.   

5.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
nature, severity, and etiology of any 
current right knee disorder that the 
veteran may have.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records, VA medical records, and private 
medical records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is then 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current right knee disorder was causally 
or etiologically related to the 
veteran's period of active military 
service, including his May 1978 
complaints, taking into consideration 
the veteran's medical, occupational, and 
recreational history prior to and since 
his active service.  In addition, the 
examiner should opine as to whether the 
veteran's degenerative joint disease or 
arthritis of the right knee is due to a 
trauma or a degenerative process.  If 
the degenerative joint disease or 
arthritis was due to trauma, the 
examiner should opine whether this 
disorder was due to any injury reported 
as occurring during service or whether 
the disorder was due to any post-service 
occupational or recreational activities, 
injuries reported by the veteran, or 
injuries noted in the medical evidence.  
The examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.   

6.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


